Title: To George Washington from Benjamin Goodhue, 22 January 1795
From: Goodhue, Benjamin
To: Washington, George


        
          January 22d, 1795
        
        Mr Goodhue, begs leave in the most respectfull manner, to recommend to the notice of the President of the United States, Jonathan Jackson of Newburyport, as a person of those qualifications, particularly adapted for the Office of Post Master General—in him is united, ability with great industry, fidelity and Œconomy, and who would unquestionably discharge its duties, so as its present state of respectability, by the exertions of the late Officer of that department, should not, to say the least be impair’d by his appointment.
      